DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. The applicant argues that the Häkkinen reference does not disclose the step “calculating with a mathematical model the values of the force at predetermined values of the physical quantity”, but then turns around and states that:
	Häkkinen discloses that the force on a hook at a particular position of the loading cycle
enables force-balance equations (algorithms) to be set up by the data processor relating the force on the hook (or, as proxies, the pressures in the cylinders, or the forces measured by the strain gauges) to the current position of the payload module including how the payload module is supported by the ground and/or by rear rollers or rear roller assemblies of the load handling
system. (See page 8, lines 6-23 of Häkkinen.) The force-balance equations are basic
mathematical equations based on trigonometry and static force calculations…
 
The examiner notes that “basic mathematical equations” ARE “mathematical models” by definition. A “mathematical model” is simply an equation or equations that describes the behavior of a physical system.
	The applicant argues that the iterative steps of the claimed method are not shown in the reference, but then turns around and states:
…The general scheme of operation [of Häkkinen] is shown in Fig. 25 and described on page 22, lines 5-16. In step (72), the position of the payload module is calculated. In step (73), the loading force is calculated. In step (74), the center of gravity positions and the mass of the payload module are calculated and stored. Previously calculated center of gravity positions and mass estimates are stored in box (75). In step (76), the previous estimates are compared with the 

The language of applicant’s claims is sufficiently broad enough to read upon what is disclosed in Häkkinen, as discussed in the rejection (repeated below), and if not, applicant has not explained why not. Applicant simply waves his hand and makes the conclusionary statement that the claimed method is not shown without pointing to any specific error tha the examiner allegedly made in the rejection.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Häkkinen (GB
2461273). With respect to claim 1, the Häkkinen reference discloses a method for determining the mass
and center of mass of a demountable platform (Abs.) comprising the following steps:


	measuring, during the lifting of the demountable platform, a physical quantity that varies as a
function of the movement of the hooklift (p. 16, line 28 to p. 17, line 6; p. 20, ll. 17-34).
	determining, at predetermined values of the physical quantity, values of the load force of a main cylinder of the hooklift (p. 21, ll. 20-25),
	providing a mathematical model of the load force of the main cylinder a9 a function of the physical quantity, the mathematical model comprising a set of constants related to the physical dimensions of the hooklift (p. 23, ll. 7-9: p. 24, ll. 8-31), a first parameter for the mass of the demountable platform (p. 25, ll. 10-11), a second parameter for the longitudinal position of the centre of mass of the demountable platform (p. 26, ll. 14-16), and a third parameter for the vertical position of the centre of mass of the demountable platform (p. 26, ll. 22-24),
	setting initial values for the parameters (p. 18, ll. 1-4),
	calculating with the mathematical model the values of the load force at the predetermined values of the physical quantity (p. 23, ll. 9-15),
	calculating a difference between the determined and calculated values of the load force (p. 22, ll. 10-16),
	if the difference is larger than a predetermined threshold, repeating the following steps until the difference becomes smaller than the predetermined threshold to. (p. 18, ll. 5-16)
	- changing at least one of the values of the parameters,
	- recalculating with the mathematical model the values of the load force at the predetermined values of the physical quantity, and
	- recalculating the difference between the determined and calculated values of the load force;


	With respect to claim 2, the general, abstract, mathematical function claimed is inherently part of any software that calculates weight and center of mass on a vehicle, as the laws of nature and
principles of geometry would be the same for everyone (p. 24, ll. 27-34).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under
35 U.S.C. 103 as obvious over Häkkinen (GB 2461273). If not inherently present already, it would have
been obvious to the ordinary practioner to derive the equations with the specificity demanded by the
customer in order to make the system disclosed as accurate as the customer demanded, as the laws of
nature and principles of geometry would be the same for everyone (p. 24, 27-31).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856